Citation Nr: 1127724	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine for the period from June 1, 2007, to December 18, 2009.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine for the period from December 18, 2009.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period from December 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to May 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine, assigning a combined initial rating of 10 percent.  The Board subsequently remanded the case in November 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice and request private records, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ sent the Veteran the requisite notice, to which he did not respond with any further evidence, and scheduled the Veteran for a VA examination, which was conducted in December 2009.  The Veteran was then provided a new rating decision and supplemental statement of the case (SSOC) in March 2011, in which the AOJ granted the Veteran separate ratings for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine, assigning initial 10 percent disability ratings for each disability, effective December 18, 2009.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2008.  A transcript of the hearing has been associated with the Veteran's claims file.

As the appeal of the Veteran's claims for a rating in excess of 10 percent for degenerative disc disease of the cervical spine with degenerative disc disease of the lumbar spine for the period prior to December 18, 2009, and for ratings higher than 10 percent for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine since December 18, 2009, emanates from the Veteran's disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  For the period prior to December 18, 2009, the Veteran's service-connected degenerative disc disease of the cervical and lumbar spine was manifested by disability equating to forward flexion of the cervical spine to 40 degrees and forward flexion of the lumbar spine to 90 degrees, without muscle spasms or pain on motion, or neurologic deficits.  

2.  For the period from December 18, 2009, the Veteran's service-connected degenerative disc disease of the cervical spine has been manifested by disability equating to forward flexion of the cervical spine limited to no worse than 40 degrees with pain on motion. 

3.  For the period from December 18, 2009, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by disability equating to forward flexion of the thoracolumbar spine limited to no worse than 90 degrees without pain on motion. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical and lumbar spine for the period prior to December 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine for the period from December 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period from December 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  

The Veteran participated in VA's Benefits Delivery At Discharge Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in March 2007, that he had been notified of the evidence or information that VA needs to substantiate his claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  He also acknowledged that he had the opportunity to identify any information or evidence that VA should use to decide his claims, and that he would be given a medical examination for the purpose of substantiating his claims.  He also indicated that he had no other information or evidence to submit in support of his claims.  The Veteran was further sent a VCAA-compliant notice letter in November 2009, in which he was notified of the evidence or information that VA needs to substantiate his claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA, as well as notice regarding the assignment of effective dates and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following notification by VA.

Otherwise, nothing about the evidence or any response to the agency of original jurisdiction's (AOJ) notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran was given VA examinations in May 2007 and December 2009; report of those examinations is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the December 2009 VA examination obtained in this case is sufficient, as it is predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  It considers the statements of the Veteran, and provides a rationale for the findings made, relying on and citing to the records reviewed.  It provides findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

In addition, records of private medical treatment have been obtained and associated with the Veteran's claims file.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained; to the contrary, he submitted a statement in December 2008 indicating that he had no further evidence relevant to the claims on appeal.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  In addition, the Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2008.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran contends that his degenerative disc disease of the cervical and lumbar spine has been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected degenerative disc disease of the cervical and lumbar spine has been rated by the AOJ under Diagnostic Code 5242, for degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine.  (Diagnostic Code 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.)  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  (Although the originating agency has awarded a separate compensable rating for radiculopathy of the right lower extremity as a result of the service-connected arthritis of the lumbar spine, the Veteran has not disagreed with the rating assigned.  Consequently, the Board has limited its decision to the rating for the spine itself.)

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable. With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. 

Relevant medical evidence consists of VA examinations conducted in May 2007 and December 2009, as well as records of treatment the Veteran has received both from private treatment providers and at the VA Salt Lake City Health Care System.  Report of VA examination conducted in May 2007 reflects that the Veteran reported pain in his cervical and lumbar spine.  Specifically, the Veteran reported constant stiffness in his neck and intermittent symptoms of pain in his low back that could last up to three days.  The examiner noted that flare-ups of the Veteran's low back problems required bed rest and that the low back disability prevented the Veteran from "any significant lifting."  The examiner further noted the Veteran's complaint of occasional radiating pain into the left leg and ankle.  Physical examination revealed normal posture and gait.  The Veteran's cervical and lumbar spine was noted to have no radiation of pain on movement, no muscle spasm, and no tenderness.  His range of motion of the cervical spine was found to be normal and not limited by repetitive motion.  Range of motion of the lumbar spine also appears to have been normal, with no limitation due to repetitive motion.  The examiner specifically noted that the Veteran had "no current intervertebral disc syndrome."  Radiological examination revealed "findings consistent with degenerative disc disease of the cervical spine and muscle spasm," and degenerative disc disease of the lumbar spine at L5-S1.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical and lumbar spine.  

Report of the December 2009 VA examination reflects the Veteran's complaints of neck pain that radiated into his right shoulder and arm and worsened on moving his neck in the wrong way.  He complained of flare-ups but denied incapacitating episodes related to the cervical spine.  The Veteran also described low back pain that radiated down his left leg to his foot and was increased on prolonged standing, sitting, or walking.  The Veteran reported occasional flare-ups necessitating medication and bed rest, but the examiner noted that no records of any treatment of such episodes were present in the record.  Gait and posture were noted to be normal, and the Veteran was not noted to use any assistive device to walk.  Physical examination of the cervical spine revealed tenderness to palpation, along with "very mild spasming with movement."  Range-of-motion testing revealed flexion to 40 degrees, extension to 50 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 80 degrees.  The examiner noted some pain on range of motion, worsening at the extremes of motion.  Examination was negative for radiculopathy in the cervical spine, and neurological examination was similarly negative.  Physical examination of the lumbar spine revealed tenderness to palpation but no muscle spasm.  On range-of-motion testing, the Veteran was found to have flexion of the thoracolumbar spine to 90 degrees without pain, extension to 30 degrees without pain, flexion on the right and left to 30 degrees with pain on motion, and rotation to the right and left to 20 degrees with pain on motion.  On repetitive motion testing, the Veteran was not noted to complain of increased pain or other limitation in range of motion of either the cervical or lumbar spine.  Neurological examination, including straight-leg raising and deep tendon reflexes, was normal bilaterally.  The examiner diagnosed the Veteran with severe degenerative disc disease of the cervical spine with "non-provocable, but clinically compatible symptoms for a right C5-6 radiculopathy."  The examiner also diagnosed the Veteran with degenerative changes of the lumbar spine with neural foraminal narrowing without radicular symptomatology.  The examiner noted that the Veteran's radicular symptomatology into the right arm was "mild to moderate and mostly mild subjectively."  

On an addendum neurological examination conducted in January 2010, the Veteran was found to have normal strength and muscle bulk in his upper and lower extremities bilaterally.  Deep tendon reflexes were found to be normal in the upper extremities and decreased in the knees and ankles bilaterally.  Sensation to pinprick and light touch was found to be normal in both upper and lower extremities bilaterally.  Interpretation of nerve conduction study and electromyography revealed an "essentially normal examination" without clear evidence of any radiculopathy in either the cervical or lumbar spine.  

In addition, the Veteran underwent private evaluation in March 2008.  Report of that evaluation reflects that the Veteran complained of pain in his lower back radiating to his left leg.  MRI study at the time revealed multi-level degenerative changes with possible nerve root impingement.  He also testified at his April 2008 hearing before the undersigned Veterans Law Judge that he experienced radiation of pain in his left leg and ankle and also into his shoulders. 

A.  Prior to December 18, 2009

Here, following review of the medical evidence of record, the Board finds that, for the period prior to December 18, 2009, the Veteran's service-connected degenerative disc disease of the cervical and lumbar spine did not warrant a rating higher than the 10 percent initially assigned.  

In this case, the Board finds that, for the period prior to December 18, 2009, the Veteran's flexion of the cervical spine was to 45 degrees without pain, and flexion of the thoracolumbar spine was to 90 degrees without pain.  Neither finding warrants a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Similarly, the Veteran's combined range of motion of the cervical spine was found to be 340 degrees, and his combined range of motion of the thoracolumbar spine was found to be 240 degrees.  Further, no pain on movement, muscle spasm, or tenderness was noted in either the Veteran's cervical spine or his lumbar spine at his May 2007 VA examination or at the March 2008 private evaluation, at which time he was found to have normal flexion and extension of the thoracolumbar spine, without tenderness to palpation or any spinal abnormality.  

As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the findings of the Veteran's May 2007 VA examiner, who specifically addressed the question of whether the Veteran displayed pain on repetitive motion throughout range-of-motion testing and concluded that the Veteran did not experience pain on motion, even on repetitive motion.  In light of these findings, the Board finds that, for the period prior to December 18, 2009, the Veteran's range of motion of the cervical and lumbar spine was not functionally limited due to pain.  The Board thus concludes that, even when taking pain on motion into consideration as required by DeLuca, supra, the range of motion displayed by the Veteran at his May 2007 VA examination does not more closely approximate the level of disability considered by a separate 10 percent rating for either the cervical spine or the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  Similarly, the Board finds that, even when taking pain on motion into consideration as required by DeLuca, supra, the disability displayed by the Veteran at his May 2007 VA examination does not more closely approximate the level of disability contemplated by a 10 percent rating for either spinal segment.  

The Board also notes that the Veteran did not display flexion of the cervical spine of 30 degrees or less to warrant a 20 or 30 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative disc disease of the cervical spine resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating during the period prior to December 18, 2009.  In addition, the Veteran did not display flexion of the thoracolumbar spine of 60 degrees or less to warrant a 20 or 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating during the period prior to December 18, 2009.  The Board acknowledges that the Veteran's May 2007 VA examination reflects the Veteran's complaints of radiating pain in his neck and lower back.  However, as discussed above, such a problem was not objectively confirmed.  Therefore, the Board does not find that a rating higher than 10 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

The Board has also considered the Veteran's degenerative disc disease of the cervical and lumbar spine under the rating criteria for intervertebral disc syndrome, given that radiological examination at the May 2007 VA examination showed degenerative disc disease of the cervical and lumbar spine.  However, the evidence does not support a higher rating.  In that connection, the Board notes that the Veteran reported at his May 2007 VA examination that he experienced incapacitating episodes totaling three days, for his lumbar spine only, in the year prior to the examination.  As such, the Board finds that consideration of the Veteran's degenerative disc disease of the cervical and lumbar spine under the rating criteria for intervertebral disc syndrome does not result in a rating higher than 10 percent.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes of at least one week's total duration during any 12-month period prior to December 18, 2009.  

In sum, the evidence of record shows that, for the period prior to December 18, 2009, an initial rating in excess of the 10 percent initially assigned for the Veteran's service-connected degenerative disc disease of the cervical and lumbar spine was not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

B.  From December 18, 2009

The Board finds that, for period from December 18, 2009, the Veteran's degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine warrant disability ratings of no more than the 10 percent ratings currently assigned for the separate disabilities.

In this case, the Board finds that the Veteran's flexion of the cervical spine has been no worse than 40 degrees, with pain on motion, which warrants no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Similarly, the Veteran's flexion of the thoracolumbar spine has been no worse than 90 degrees without pain, which does not warrant a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the Veteran's December 2009 VA examination, he was noted to have flexion of the cervical spine to 40 degrees with some complaints of pain on motion; this was not further limited by repetitive motion.  Similarly, at the December 2009 examination, he was noted to have flexion of the thoracolumbar spine to 90 degrees without pain, even on repetition.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion of the cervical spine at his December 2009 examination and nevertheless finds that the Veteran's forward flexion of the cervical spine is functionally limited to, at worst, the 40 degrees recorded by the VA examiner, given that no additional pain or other limitation was noted on repetitive motion.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran at his December 2009 VA examination does not warrant a higher rating for either spinal segment.

The Board notes that the Veteran has not displayed flexion of the cervical spine of 30 degrees or less at any time, even when considering pain on motion, to warrant a 20 or 30 percent rating.  Further, the Veteran has not displayed flexion of the thoracolumbar spine of 60 degrees or less at any time, even when considering pain on motion, to warrant a 20 or 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative disc disease of the cervical or lumbar has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating.  In addition, the Veteran has not shown to have muscle spasm of either the cervical or lumbar spine severe enough to result in abnormal gait or spinal contour to warrant a 20 percent rating.  The Board acknowledges that the Veteran's VA examination has revealed painful motion of the cervical spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's range of motion is properly contemplated in the 10 percent rating currently assigned.  Therefore, the Board does not find that ratings higher than 10 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, are warranted under the rating criteria.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative disc disease of the cervical and lumbar spine for the period from December 18, 2009.  In this case, there has been no radiological evidence of arthritis of the cervical spine for the period from December 18, 2009.  Thus, a rating based on degenerative arthritis is not warranted for the Veteran's degenerative disc disease of the cervical spine for that period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  As for the Veteran's degenerative disc disease of the lumbar spine, the Board acknowledges that the Veteran was diagnosed at his December 2009 VA examination with degenerative changes of the lumbar spine.  However, the Board nevertheless concludes that a higher rating is not warranted under Diagnostic Codes 5003 and 5010, which allow for a higher rating of 20 percent only with radiological evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  As the Veteran has been shown to have arthritis in only one major joint-the lumbar spine-a higher rating under Diagnostic Codes 5003 and 5010 is not warranted for the period from December 18, 2009, for the Veteran's service-connected degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board has also considered the Veteran's degenerative disc disease of the cervical and lumbar spine under the rating criteria for intervertebral disc syndrome, given that the December 2009 VA examination showed degenerative disc disease of the cervical and lumbar spine.  However, the evidence does not support a rating higher than 10 percent for either.  In that connection, the Board notes that the Veteran reported at his December 2009 VA examination, as well as at his hearing before the undersigned Veterans Law Judge, that he has required treatment and bed rest prescribed by a physician approximately two to three times per year, consisting of approximately three days' duration, during the appellate period.  The Board notes that no treatment records are available to confirm that the Veteran has in fact been prescribed bed rest to treat incapacitating episodes as he described.  Even assuming that the Veteran's reports of bed rest are accurate, however, the Board notes that such treatment would amount to, at most, nine days per year of incapacitating episodes as defined by Diagnostic Code 5243, which requires incapacitating episodes of at least two weeks' duration to warrant a 20 percent disability rating.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes during the past 12 months, or during any 12-month period during the period under consideration, of more than two weeks' duration.  As such, the Board finds that consideration of the Veteran's degenerative disc disease of the cervical and lumbar spine under the rating criteria for intervertebral disc syndrome does not result in a rating higher than 10 percent for each.  

In sum, the evidence of record shows that, for the period prior to December 18, 2009, an initial rating in excess of the 10 percent rating initially assigned for the Veteran's service-connected degenerative disc disease of the cervical and lumbar spine is not warranted, and higher ratings than assigned since December 18, 2009, for each are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2010).

Finally, the rating criteria allow for separate ratings for objective neurologic abnormalities associated with service-connected back disability.  38 C.F.R. § 4.71(a).  Nevertheless, none has been shown in this case.  Although the Veteran has complained of problems that might be viewed as originating from nerve impairment caused by his back/neck disability, such as radiating pain, no such neurologic abnormality was found on electromyography at the January 2010 VA examination.  In that connection, the Board acknowledges that the Veteran's private treatment providers have linked his right arm symptomatology to his service-connected cervical spine disability.  However, the Board finds compelling the findings of the January 2010 VA examiner, who conducted electromyography and relied on the results of that testing to conclude that the Veteran's complained-of right arm symptoms were not etiologically related to his service-connected degenerative disc disease of the cervical spine.  In finding the opinion of the January 2010 VA examiner persuasive, the Board notes that the opinions offered by the Veteran's September 2008 VA treatment provider, who diagnosed the Veteran with cervical radiculopathy, are not based on such testing.  Further, the Board notes that the May 2007 and December 2009 VA examiners both found the Veteran to be normal neurologically.  Consequently, absent an objective showing of neurologic abnormality etiologically related to service-connected degenerative disc disease of the cervical or lumbar spine, no separate rating(s) may be assigned.  

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2010).  The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extra- schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical and lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine for the period prior to December 18, 2009, as well as ratings in excess of 10 percent for degenerative disc disease of the cervical and lumbar spine for the period from December 18, 2009, are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine for the period prior to December 18, 2009, is denied.

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine for the period from December 18, 2009, is denied.

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period from December 18, 2009, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


